Exhibit 10.3

 

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(Incentive Stock Option)

 

This Stock Option Agreement is made and entered into by and between BJ’s
Restaurants, Inc., a California corporation (“Company”), and the option
recipient identified in the “BJ’s Restaurants, Inc. 2005 Equity Incentive Plan
Notice of Grant of Stock Option” (“Grant Notice”) which is attached hereto
(“Optionee”), as of the “Grant Date” set forth in the Grant Notice, with respect
to the following facts:

 

A. The Company has adopted and the shareholders of the Company have approved the
BJ’s Restaurants, Inc. 2005 Equity Incentive Plan, as heretofore amended (the
“Plan”), pursuant to which the Company is authorized to grant stock options to
directors, consultants and employees of the Company or any of its subsidiaries.

 

B. Optionee has received and reviewed a copy of the Plan.

 

C. Optionee is an employee of the Company or a subsidiary of the Company.

 

D. This Agreement is comprised of this Stock Option Agreement (this
“Agreement”), and the attached Notice of Grant of Stock Option and the related
Grant Summary, each of which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth herein, the
Company hereby grants to Optionee an incentive stock option (“Option”) to
purchase from the Company, at the “Option Price Per Share” set forth in the
Grant Notice, the “Total Number of Shares” of the Company’s authorized and
unissued or reacquired shares of common stock set forth in the Grant Notice.

 

2. Incentive Stock Option. The Option granted to Optionee pursuant to this
Agreement is intended to qualify as an “incentive stock option” under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding such designations, to the extent that the aggregate Fair Market
Value (as defined in the Plan) of the shares with respect to which incentive
stock options (including the Option) is exercisable for the first time by
Optionee during any calendar year (under all plans of the Company) exceeds
$100,000, such excess stock options shall be treated as Nonqualified Stock
Options under the Plan. For these purposes, Options shall be taken into account
in the order in which they were granted.



--------------------------------------------------------------------------------

3. Administration. The Plan provides that it shall be administered by the
Compensation Committee of the Board of Directors (the “Committee”) or, in the
absence of such Committee, by the Board of Directors of the Company (the
“Board”). The Committee shall have full and exclusive power to administer the
Plan on behalf of the Board, subject to such terms and conditions as the
Committee may prescribe. Notwithstanding anything herein to the contrary, the
Committee’s power to administer the Plan, and actions the Committee takes under
the Plan, shall be limited by the provisions set forth in the Committee’s
charter, as such charter may be amended from time to time, and the further
limitation that certain actions may be subject to review and approval by either
the full Board or a panel consisting of all of the Independent Directors (as
defined in the Plan) of the Company. Subject to the provisions of the Plan, the
Committee shall have the authority to construe and interpret the Plan and this
Agreement, to delegate administration of the Plan to subcommittees or officers
of the Company, to promulgate, amend, and rescind rules and regulations relating
to the administration of the Plan and this Agreement, and to make all of the
determinations necessary or advisable for administration of the Plan and this
Agreement. All decisions, determinations, and interpretations of the Committee
shall be final and binding on Optionee, the Company (including its
Subsidiaries), any shareholder and all other persons. No administrator of the
Plan shall be liable for any action or determination undertaken or made in good
faith and in a manner which such person reasonably believed to be in the best
interests of the Company with respect to the administration of the Plan or this
Agreement. References in this Agreement to the Committee shall include the
Committee (or if no Committee exists, the Board) and, to the extent the context
requires, any person(s) delegated administrative authority by the Committee (or
the Board) with respect to the Plan or this Agreement.

 

4. Term of Option. Unless earlier exercised pursuant to Section 5 of this
Agreement, and except as otherwise provided in the Grant Summary or Grant
Notice, the Option shall terminate on, and shall not be exercisable after, the
expiration of the earliest of: (i) other than in circumstances covered by (ii),
(iii), (iv) or (v) below, three (3) months after the effective date of
termination of Active Status (as defined in the Plan) of Optionee or, if
Optionee is a Non-Employee Director (as defined in the Plan), six (6) months
after the date Optionee ceases to be a Director (as defined in the Plan); (ii)
immediately upon termination of Optionee’s Active Status for Misconduct (as
defined in the Plan); (iii) twelve (12) months after the date on which Optionee,
other than a Non-Employee Director, ceased performing services as a result of
his or her total and permanent Disability (as defined in the Plan); (iv) twelve
(12) months after the date of the death of Optionee whose Active Status
terminated as a result of his or her death; or (v) six (6) months after the date
on which the Optionee ceased performing services as a result of Retirement (as
defined in the Plan). In no event shall the Option be exercisable after ten (10)
years after the “Grant Date” set forth in the Grant Notice.

 

5. Exercise.

 

5.1 Exercisability. Subject to the terms and conditions of this Agreement, the
Option shall become exercisable according to the number of shares set forth on
the “Exercise Schedule” in the Grant Summary attached hereto and incorporated
herein by reference. In the event the Exercise Schedule does not specify the
dates the Option becomes



--------------------------------------------------------------------------------

exercisable, the Option shall become exercisable on a cumulative basis as to
one-fifth (1/5) of the total number of shares covered thereby on the first
anniversary of the date the Option is granted and an additional one-fifth (1/5)
at the end of each consecutive one-year period thereafter until the Option has
become exercisable as to all of such total number of shares. The Option may be
exercised by Optionee with respect to any shares of common stock of the Company
covered by the Option at any time on or after the date on which the Option
becomes exercisable with respect to such shares; provided that the Option may
not be exercised at any one time with respect to less than ten (10) shares of
common stock of the Company, unless the number of shares with respect to which
the Option is exercised is the total number of shares with respect to which the
Option is exercisable at the time. To the extent Option vest and become
exercisable in increments, except as may be specifically provided in the Grant
Notice, Grant Summary or the specific terms of any written severance arrangement
between the Optionee and the Company, the Option shall cease vesting as of the
date of the Optionee’s Disability (as defined in the Plan) or termination of
such Optionee’s Active Status (as defined in the Plan) for reasons other than
Retirement (as defined in the Plan) or death, in each of which cases such Option
shall immediately vest in full.

 

5.2 Notice of Exercise. Optionee shall exercise the Option by delivering to the
Company, either in person or by certified or registered mail, written notice of
election to exercise and payment in full of the purchase price as provided in
Subsection 5.3 of this Agreement. The written notice shall set forth the whole
number of shares with respect to which the Option is being exercised.

 

5.3 Payment of Purchase Price. The purchase price for any shares of common stock
of the Company with respect to which Optionee exercises the Option shall be paid
in full at the time Optionee delivers to the Company the written notice of
election to exercise. The purchase price shall be paid in cash, by check, or, at
the discretion of the Committee or such other person(s) designated by the
Committee for such purposes, upon such terms and conditions as the Committee (or
such other person(s)) shall approve, either by (i) subject to any restrictions
or limitations imposed under applicable law, a request that the Company or the
designated brokerage firm conduct a cashless exercise of the Option; (ii) cash;
and (iii) tender of shares of Common Stock owned by the Optionee in accordance
with rules established by the Committee from time to time. Shares used to pay
the exercise price shall be valued at their Fair Market Value (as defined in the
Plan) on the exercise date. Payment of the aggregate exercise price by means of
tendering previously-owned shares of Common Stock shall not be permitted when
the same may, in the reasonable opinion of the Company, cause the Company to
record a loss or expense as a result thereof. In addition to the option exercise
price, the purchase price shall include the amount of tax required to be
withheld (if any) by the Company or any parent or subsidiary corporation as a
result of the exercise of the Option.

 

6. Issuance of Shares. Promptly after the Company’s receipt of the written
notice of election to exercise provided for in Subsection 5.2 hereof and
Optionee’s payment in full of the purchase price, the Company shall deliver, or
cause to be delivered to Optionee, certificates for the whole number of shares
with respect to which the Option is being



--------------------------------------------------------------------------------

exercised by Optionee or, in the case of a cashless exercise, for any such
shares that were not sold in the cashless exercise.

 

6.1 Registration of Shares. Shares shall be registered in the name of Optionee.
If any law or regulation of the Securities and Exchange Commission or of any
other federal or state governmental body having jurisdiction shall require the
Company or Optionee to take any action prior to issuance to Optionee of the
shares of common stock of the Company specified in the written notice of
election to exercise, or if any listing agreement between the Company and any
national securities exchange requires such shares to be listed prior to
issuance, the date of the delivery of such shares shall be adjourned until the
completion of such action and/or such listing.

 

6.2 Restriction on Issuance and Transfer of Shares. Shares of common stock
acquired pursuant to the exercise of the Option which are not registered under
the Securities Act of 1933 shall be subject to restrictions on transfer. No
unregistered shares of common stock acquired pursuant to the exercise of the
Option, nor any right or interest therein, may be transferred without the prior
written consent of the Company, except by will or the laws of descent and
distribution. Any unregistered shares acquired by exercise of the Option shall
bear a legend referring to the restrictions and limitations of this Section. The
Company may impose stop transfer instructions to implement such restrictions and
limitations and may require the Optionee to execute a buy-sell agreement in
favor of the Company or its designee with respect to all or any of the shares so
acquired. In such event, the terms of such agreement shall apply to such shares.

 

7. Fractional Shares. In no event shall the Company be required to issue
fractional shares upon the exercise of any portion of the Option.

 

8. No Rights as Shareholder or Employee. Nothing in this Agreement shall confer
upon Optionee the right to continue in service as an employee or consultant of
the Company for any period of specific duration, or interfere with or otherwise
restrict in any way the rights of the Company (or any subsidiary employing or
retaining such person), or of Optionee, which rights are hereby expressly
reserved by each, to terminate such person’s services at any time for any
reason, with or without cause. Except as provided in Section 9 hereof, no
adjustment shall be made for any dividends (ordinary or extraordinary, whether
cash, securities, or other property) or distributions or other rights for which
the record date is prior to the date such share certificate is issued.

 

9. Recapitalization or Reorganization of Company. Except as otherwise provided
herein, appropriate and proportionate adjustments shall be made in the number
and class of shares subject to the Option, and the exercise price of the Option,
in the event that the number of shares of Common Stock of the Company are
increased or decreased as a result of a stock dividend (but only on Common
Stock), stock split, reverse stock split, recapitalization, reorganization,
merger, consolidation, separation, or like change in the corporate or capital
structure of the Company. To the extent that the foregoing adjustments relate to
stock or securities of the Company, such adjustments shall be made by the
Committee, the



--------------------------------------------------------------------------------

determination of which in that respect shall be final, binding, and conclusive.
No right to purchase fractional shares shall result from any adjustment of the
Option pursuant to this Section.

 

Unless otherwise provided in the most recently executed agreement between the
Optionee and the Company, or specifically prohibited under applicable laws, or
by the rules and regulations of any applicable governmental agencies or national
securities exchanges or quotation systems, the Option may be Accelerated (as
defined in the Plan) upon a Change of Control (as defined in the Plan) in
certain circumstances specified in the Plan.

 

10. No Transfer of Option. Optionee may not transfer all or any part of the
Option except by will, by the laws of descent and distribution, by instrument to
an inter vivos or testamentary trust in which the options are to be passed to
beneficiaries upon the death of the trustor (settlor), or by gift to “immediate
family” as that term is defined in Title 17, Section 240.16a-1(e) of the Code of
Federal Regulations. The Option shall not be exercisable during the lifetime of
Optionee by any person other than Optionee. In the event of the death of
Optionee, the Option or unexercised portion thereof, to the extent (and only to
the extent) exercisable by Optionee on the date of his or her death, may be
exercised by Optionee’s personal representatives, heirs, or legatees subject to
the provisions of Section 4 hereof.

 

11. General Provisions.

 

11.1 Entire Agreement. This Agreement contains the entire understanding between
the parties with respect to the subject matter hereof, and supersedes any and
all prior written or oral agreements between the parties with respect to the
subject matter hereof. There are no representations, agreements, arrangements,
or understandings, either written or oral, between or among the parties with
respect to the subject matter hereof which are not set forth in this Agreement.

 

11.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

 

11.3 Notices. Any notice given pursuant to this Agreement may be served
personally on the party to be notified or may be mailed, with postage thereon
fully prepaid, by certified or registered mail, with return receipt requested,
addressed to the Company at its principal office, to Optionee at Optionee’s
residence address according to the records of the Company, or at such other
address as either party may designate in writing from time to time. Any notice
given as provided in the preceding sentence shall be deemed delivered when
given, if personally served, or ten (10) business days after mailing, if mailed.

 

11.4 Further Acts. Each party to this Agreement agrees to perform such further
acts and to execute and deliver such other and additional documents as may be
reasonably necessary to carry out the provisions of this Agreement.



--------------------------------------------------------------------------------

11.5 Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable for any reason, such invalidity, illegality, or
unenforceability shall not affect any of the other terms, provisions, covenants,
or conditions of this Agreement, each of which shall be binding and enforceable.

 

11.6 Modification and Amendment. This Agreement may not be modified, extended,
renewed or substituted without an amendment or other agreement in writing signed
by the parties to this Agreement.